Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over each of the following US Patents:
9,198,905 (claims 1-18);
9,205,083 (claims 1-14);
9,238,032 (claims 1-20);
9,168,234 (claims 1-12);
9,402,844 (claims 1-18);
9,278,095 (claims 1-17) ;
9,314,462 (claims 1-17);
9,375,429 (claims 1-27) ;
9,370,513 (claims 1-28); 
9,402,843 (claims 1-18); 
9,408,815 (claims 1-30): 
9,457,025 (claims 1-30); 
9,421,176 (claims 1-19); 
9,457,023 (claims 1-25);
9,474,731 (claims 1-29);
9,486,450 (claims 1-30);
9,700,553 (claims 1-30);
9,700,528 (claims 1-27);
9,707,191 (claims 1-30); 
9,763,932 (claims 1-29);
9,861,595 (claims 1-29);
9,867,819  (claims 1-29);
9,968,568 (claims 1-30);
10,092,560 (claims 1-24);
10,092,561 (claims 1-29);
10,105,361 (claims 1-30);
10,058,518 (claims 1-27);
10,080,727 (claims 1-22);
10,064,857 (claims 1-30);
10,251,879 (claims 1-29);
10,512,643 (claims 1-11); 
10,463,634 (claims 1-20); 
10,105,327 (claims 1-28);
10,596,167 (claims 1-26);
10,548,857 (claims 1-22);
10,092,560 (claims 1-24);
10,806,710 (claims 1-19);
10,881624 (claims 1-19);
10,780,066 (claims 1-19);
10,786,469 (claims 1-24);
10,881,657 (claims 1-9);
11,147,808 (claims 1-29);
10,966,941 (claims 1-22);
11,065,248 (claims 1-30);
11,123,344 (claims 1-30);
in view of US 2009/0111846 (‘846) and US 2002/0103109 (‘109).
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting patents teach the use of both bupropion and dextromethasone to increase plasma levels, bioavailability, or extend the metabolic lifetime of dextromethasone. The administration of once or twice a day and for at least 8 consecutive days to treat patients in need of treatment with dextromethasone. Therefore, the co-administration necessarily results in the claimed Cmax, and AUC0-12
The conflicting patents do not expressly teach the administration as for the treatment of depression, Alzheimer’s disease, and nicotine addiction.
‘846 teaches that co-administration of dextromethorphan with cytochrome P450 2D6 inhibitor such as quinidine is an effective treatment for patient suffering from depression including those unresponsive to antidepressants because the co-administration increases dextromethorphan plasma level and yields more consistent and predictable dextromethorphan concentrations due to the inhibition of the metabolism of dextromethorphan by the cytochrome P450 2D6 inhibitor (see [0012], [0052], [0065], [0071], and [0073]). 
‘109 teaches bupropion and dextromethasone as effective in treating nicotine addiction (see the abstract).

One of ordinary skill in the art would have been motivated to employ the method taught in the conflicting patents in a method for treating depression, Alzheimer’s disease, and nicotine addiction since the increased serum level of dextromethasone would yield the effectiveness of depression treatment. Furthermore, since the herein claimed actives are well-known to be effective in treating the herein claimed disorders, employing the same agents in a method of treating the same would be reasonably expected to be effective.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over each of the copending Applications:
17/100,456 (claims 1-20);
17/196,338 (claims 1-28);
17/207,256 (claims 1-20);
17/468,149 (claims 1-27);
17/473,860 (claims 1-21);
17/092,968 (claims 1-20);
17/115,073 (claims 1-22);
17/191,014 (claims 1-20);
17/194,739 (claims 1-29);
17/197,971 (claims 1-20);
17/199,112 (claims 1-20);
17/201,820 (claims 1-20);
17/211,371 (claims 1-20);
17/217,311 (claims 1-20);
17/314,647 (claims 1-20);
17/316,194 (claims 1-20);
 in view of US 2009/0111846 (‘846) and US 2002/0103109 (‘109). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting patent applications teach the use of both bupropion and dextromethasone to increase plasma levels, bioavailability, or extend the metabolic lifetime of dextromethasone. The administration of once or twice a day and for at least 8 consecutive days to treat patients in need of treatment with dextromethasone. Therefore, the co-administration necessarily results in the claimed Cmax, and AUC0-12
The conflicting patents do not expressly teach the administration as for the treatment of depression, Alzheimer’s disease, and nicotine addiction.
‘846 teaches that co-administration of dextromethorphan with cytochrome P450 2D6 inhibitor such as quinidine is an effective treatment for patient suffering from depression including those unresponsive to antidepressants because the co-administration increases dextromethorphan plasma level and yields more consistent and predictable dextromethorphan concentrations due to the inhibition of the metabolism of dextromethorphan by the cytochrome P450 2D6 inhibitor (see [0012], [0052], [0065], [0071], and [0073]). 
‘109 teaches bupropion and dextromethasone as effective in treating nicotine addiction (see the abstract).
It would have been obvious to employ the method taught in the conflicting patents in a method for treating depression, Alzheimer’s disease, and nicotine addiction.
One of ordinary skill in the art would have been motivated to employ the method taught in the conflicting patents in a method for treating depression, Alzheimer’s disease, and nicotine addiction since the increased serum level of dextromethasone would yield the effectiveness of 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘849 in in view of ‘109 and Tod et al., Clin. Pharmacokinet., 2011;50(8):519-30, Tod et al. is reference of record in IDS filed 9/22/2021.
‘849 teaches a pharmaceutical compositions for treating depression, anxiety, neurodegenerative diseases and cognitive disorders such as dementia and Alzheimer’s disease, comprising DM in combination with quinidine (see title of the invention and abstract) that can be administered at once a day or twice a day or three times a day and at up to 28 consecutive days (see reference claim 9 and [0203]), wherein the combination comprises: i) from about 10 mg to about 200 of DM per day; and from about 1 mg to about 150 mg of quinidine per day (see [0145]). ‘849 further teaches that the therapeutic efficacy of DM is affected by its metabolism and CYP2D6 is the key enzyme responsible for DM metabolism. In some patients, the metabolism is extensive (extensive metabolizers, EM), whereas, some patients have reduced activity of CYP2D6 (poor metabolizers, PM). Quinidine was known in the art as a CYP2D6 inhibitor (see [0051]-[0052]). One 
‘849 does not expressly teach the use of bupropion with dextromethasone in a method of treating depression, Alzheimer’s disease, and nicotine addiction.
Tod et al. is cited to evidence that bupropion is a known potent inhibitor of CYP2D6, thus a functional equivalent to quinidine. Tod et al. teach quantitative interactions involving cyctochrome P450 (CYP) 2D6-mediated drug interactions (CYP2D6) (Tile and abstract). Tod et al. teaches that bupropion has a similar inhibition ratio (IR) on CYP2D6 to quinidine (see Tables II and V).  Tod et al. further teaches that bupropion and its metabolite hydroxybupropion are not strong inhibitors of CYP2D6 in vitro, but the minor metabolites, erythrohydroxybupropion, and threohydroxybupropion, are more potent inhibitors and the inhibition of CYP2D6 observed in vivo results from all of these species (p526, col 1 para 1). Further, Figure 3 shows that the predicted AUC ratios in the presence of various inhibitors notes that the combinations of DEX/QUI and DEX/BUP yield the highest predicted AUC ratio.
‘109 teaches bupropion and dextromethasone as effective in treating nicotine addiction (see the abstract).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the instant application to combine the teachings of the prior art references to arrive at a method of treating a human being with dextromethorphan by administering et al.. Employing the combination of bupropion and dextromethasone in a method of treating conditions such as depression, Alzheimer’s disease, and nicotine addiction would be reasonably expected to be effective. 
With regard to the plasma level (Cmax and AUC0-12) of dextromethorphan, the prior art teach, motivate, and suggest the same method steps as instantly claimed, i.e., co-administering dextromethorphan and bupropion as claimed to a patient suffering from a condition treatable with dextromethorphan, thus those would be inherent outcomes when dextromethorphan and bupropion are co-administered as taught by the prior art.  It should be noted that products of identical chemical composition cannot have mutually exclusive properties and a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). When the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Also, see In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (a case indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35  U.S.C.102 or obviousness under  35 U.S.C. 103). In the alternative, one of ordinary skill in the art would have reasonably expected that co-administration of dextromethorphan in combination with bupropion, which is known to be CYP2D6 inhibitor similar to quinidine as evidenced by Tod et al., would provide enhanced dextromethorphan plasma level via inhibiting CYP2D6 and thereby inhibiting rapid metabolism and elimination of DM by the body.

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627